Judge Owslev
delivered the opinion of the court.
This is a writ of error brought to reverse a judgment of the court below, dismissing the plaintiff’s traverse to an in* quest taken under the act regulating writs of forcible ea-*l‘es ai!t* detainers.
The justice, before whom the inquest was taken, having returned to court a bond, subscribed by the traverser and jjjg seCnrity, conditioned for the faithful prosecution of the ‘«'averse, and purporting to have been delivered on the day the traverse appears to have been taken, we are of opinion *343t&at, although the record returned by the justice, contains no statement of the security having been approved of, and the bond executed before him, the court below ought not, for that cause, to have dismissed the traverse.
Pope for appellant.
The judgment must therefore be reversed with cost, the Cause remanded,,and further proceedings had, not inconsistent with this opinion.